Name: 96/376/EC: Commission Decision of 10 June 1996 on the carrying out of Community trials and tests on propagating and planting material of certain species under Article 20 (2) of Council Directive 91/682/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  marketing;  agricultural policy
 Date Published: 1996-06-20

 Avis juridique important|31996D037696/376/EC: Commission Decision of 10 June 1996 on the carrying out of Community trials and tests on propagating and planting material of certain species under Article 20 (2) of Council Directive 91/682/EEC Official Journal L 146 , 20/06/1996 P. 0059 - 0059COMMISSION DECISION of 10 June 1996 on the carrying out of Community trials and tests on propagating and planting material of certain species under Article 20 (2) of Council Directive 91/682/EEC (96/376/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/682/EEC of 19 December 1991 on the marketing of ornamental plant propagating material and ornamental plants (1), as last amended by Decision 95/19/EC (2), and in particular Article 20 (2) thereof,Whereas under this Directive trials, or, where appropriate, tests shall be carried out in the Member States on samples to check that propagating material or ornamental plants of species listed therein comply with the requirements and conditions of the said Directive;Whereas to this end, it is essential, in particular in the early stages of the Directive's implementation, to ensure adequate representation of the samples participating in the trials or tests for the different origins of production in the entire Community, at least for certain selected crops;Whereas it is therefore necessary to carry out Community trials and tests in 1996/97 on propagating and planting material of Rosa;Whereas these trials and tests will be used to harmonize, in the first instance, the technical methods of examination of propagating and planting material of these species;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Propagating Material and Ornamental Plants,HAS ADOPTED THIS DECISION:Article 1 Community trials and tests shall be carried out during 1996/97 on propagating and planting material of Rosa.Article 2 This Decision is addressed to the Member States.Done at Brussels, 10 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 376, 31. 12. 1991, p. 21.(2) OJ No L 28, 7. 2. 1995, p. 10.